DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 November 2020.

Response to Amendment
The amendment filed 27 April 2020 has been entered.  Claims 1 and 11-12 are currently amended.  Claim 21 is newly added.  Claim 9 is canceled.  Claims 1-8 and 10-21 are currently pending.  Claims 17-20 are withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 is newly amended to require that the “machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to reconfigure the airflow recipe for the plant and store the reconfigured airflow recipe in the one or more memory modules based on the captured image of the plant”.  However, there does not appear to be support in the original specification for such a capability.  There is no indication in the original specification that the machine readable instructions and the controller can reconfigure the airflow recipe for a plant based on the plant’s image.  In fact, the term “reconfigure” does not appear in the original specification in any capacity.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mechanically” in claims 1 and 12 is used by the claim to mean “pneumatically” or “physically”, while the accepted meaning is “by means of a machine or machinery”. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 10-12, 14-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukuri (Published U.S. Patent Application No. 20180168111) in view of Edgecombe et al. (U.S. Patent No. 4486977), Redden (Published U.S. Patent Application No. 20150027040), and Kokanovic et al. (Published U.S. Patent Application No. 20150223399).
Regarding claim 1, Yasukuri (Fig. 1-8) teaches an airflow control system comprising: 
a shell including an enclosed area (inner building 1); 
one or more carts moving on a track within the enclosed area (Paragraph 25, “Two rails 23, 23 are laid parallel to each other on the circulation path 20 of the sapling growing apparatus 10. The rails 23, 23 allow a carriage 30 (shown by virtual lines in FIG. 2) to travel on the rails 23, 23. The carriage 30 will be described later. A chain 24 for moving the carriage 30 is rotatably arranged between the rails 23, 23, thereby forming a chain conveyor”); 
an air supplier within the enclosed area (blower pump 53); 
one or more outlet vents coupled to the air supplier (blow holes in the surface of the blower pipe 51); and 
a controller (controller 100) comprising: 
one or more processors (see Paragraph 45, quoted below); 
one or more memory modules (see Paragraph 45, quoted below); and 
machine readable instructions stored in the one or more memory modules (Paragraph 45, “controller 100 may be a controller with a computer provided inside that executes a control program to control each unit. The controller 100 reads the control program from a memory unit not shown 
identify a plant on the one or more carts (Paragraph 34, “temperature is set in response to the type of saplings”, this means that the type of plant sapling must be identified for the controller to perform the disclosed function); 
determine an airflow recipe for the identified plant (Paragraph 34, “water vapor generated in the water tank 41 moves up, mist is generated with the cold air blown in between corresponding racks 33, thereby forming intended humidity and temperature environment. The temperature and humidity environment can be controlled by controlling the temperature of warm water, that of cold water, the flow rate of the warm water, and that of the cold water. A temperature is set in response to the type of saplings” and Paragraph 45, “100 reads the control program from a memory unit not shown in the drawings and executes the read control program”, 
control the air supplier to output air through the one or more outlet vents at the airflow rate (Paragraph 45, “a blower and intake management unit 104 for controlling blowing motion, intake motion, performance of the blowing motion, and performance of the intake motion”, wherein the control of the blowing motion would equate to control of the airflow rate).
Yasukuri does not explicitly state that the airflow rate of is a controlled variable, although it is implied by the disclosure. 
However, Edgecombe (Fig. 1) teaches an airflow control system wherein the controlled growth factors include controlling the airflow rate (Col. 2 lines 45-47, “flowing air may also have controlled, growth-inducing qualities, including predetermined temperature, humidity and/or flow rate”). 
It would have been obvious to one skilled in the art at the time of the invention to include the controllable airflow rate by combining prior art elements according to known methods to yield predictable results as taught by Edgecombe into the teachings of Yasukuri because it does no more than yield predictable results of providing a means to optimize the growth conditions, and therefore growth rates, for the plants (Col. 11 lines 44-49, “Air may be introduced into the growing bay via aperture 132 in wall 46, by means of blowers, suction fans or the like. The air may be conditioned in terms of temperature, humidity, or the like and the flow rate may be adjusted, consistent with other variables, to optimize growth rates”) since it has been held that the combination of 
Yasukuri is silent regarding the machine readable instructions further causing the controller to identify contaminants deposited directly on the plant. 
However, Redden teaches a control system which comprises
a controller (control system 300) comprising: 
one or more processors (Para. 164, “computer-executable component is preferably a processor but the instructions may alternatively or additionally be executed by any suitable dedicated hardware device”); 
one or more memory modules (Para. 52, “control system 300 can additionally include digital memory”); and 
machine readable instructions stored in the one or more memory modules (Para. 52, “control system 300 can additionally include digital memory, which functions to transiently or permanently retain settings, measurements, or any other suitable data” and Para. 164, “An alternative embodiment preferably implements the above methods in a computer-readable medium storing computer-readable instructions”) that, when executed by the one or more processors, cause the controller to: 
identify contaminants deposited directly on the plant (Para. 51, “control system 300 can additionally function to process the detection and/or verification mechanism measurements to extract plant parameters, such as… the presence or absence of disease symptoms, the presence, absence and/or quantification of pests (e.g. insects), any other suitable plant parameter indicative of plant health”); and 
remove the contaminants from the plant in response to identifying contaminants deposited directly on the plant (Para. 73, “Selecting an action for a plant can include selecting nutrient application, disease-inducing or disease-prevention compound application, pesticide application, insecticide application, fungicide application, defoliant application, or application of any other suitable compound or treatment to an individual plant within a plant field. Selecting the action can additionally include selecting the amount of the compound (e.g., volume, concentration, duration, etc.) to apply to the plant. Alternatively, selecting an action for a plant can include selecting an action for the plant ambient environment, such as irrigating the plants on a plant-by-plant basis. Selecting an action for the plant can additionally include selecting how the plant environment should be changed, such as selecting and/or controlling the operation of individual pipelines or driplines remote from the system, determining how deep or wide of an individual irrigation ditch should be created, based on the plant characteristics, the plant ambient environment parameters, and/or the characteristics of the neighboring plants. Alternatively, any other suitable action can be selected for the identified plant”, wherein the action for the plant, if a disease symptom or pest is detected, is to remove the unwanted contaminant through the automatic action of the system). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the system shown by Yasukuri to include a means to identify any 
Yasukuri is silent regarding the machine readable instructions further causing the controller to increase a power of the air output from the air supplier to mechanically remove the contaminants from the plant by the air in response to identifying contaminants deposited directly on the plant
However, Kokanovic teaches a system which increases a power of the air output (Para. 41, “it is possible to regulate the air blast power and speed, which was the prime intention of the device and the inventor succeeded”) from the air supplier to mechanically remove the [elements] from the plant by the air in response to identifying [elements] deposited directly on the plant (Para. 4, “The technical problem resolved by the pertinent invention relates to the constructional solution of the air blast soft fruit (above all raspberries, but other cultures of shrubberies as well, such as blackberries, blueberries, and black currants) harvesting device, for harvesting ripe fruits, with enabled regulation of the air flow directed at a fruit shrub, alternate air direction towards the bottom and top shrub area, and gradual change in speed and air blow power”). 
While it is important to consider that the invention of Kokanovic is directed towards harvesting from plants rather than cleaning of plants, both harvesting and cleaning would, in this case, amount to the action of removing an element from the body of the plant.  Kokanovic merely teaches that it is known in the art to use a pneumatic device to accomplish such a goal.  It would have been obvious to one skilled in the art at the time of the invention to include the increases a power of the air output from the air supplier to mechanically remove the [elements] from the plant by simple substitution of 

Regarding claim 2, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the airflow control system of claim 1, wherein the one or more outlet vents are coupled to the track (Yasukuri:  see Fig. 5B, Paragraph 32, “blower pipes 51 arranged along the rail 23 corresponding to the outer side of the reciprocating straight path 22, and an intake pipe 57 arranged along the rail 23 corresponding to the inner side of the reciprocating straight path 22”).

Regarding claim 3, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the airflow control system of claim 1, further comprising one or more inlet vents (Yasukuri:  intake pipe 57), wherein the one or more outlet vents and the one or more inlet vents are positioned within the enclosed area such that at least a portion of the air output through the one or more outlet vents flows into the one or more inlet vents (Yasukuri:  see Fig. 5A).

Regarding claim 6, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the airflow control system of claim 1, wherein the one or more outlet vents are 

Regarding claim 8, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the airflow control system of claim 1, further comprising one or more airflow sensors within the enclosed area (Yasukuri:  Paragraph 44, “a different sensor such as an indoor thermometer or a hygrometer may be provided”), wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to adjust the airflow rate based on data received from the one or more airflow sensors (Yasukuri:  Paragraph 44, “As shown in FIG. 8, the sapling growing apparatus 10 includes a controller 100 that controls sapling growing environment. The controller 100 includes an operation unit 80 for input and setting of various commands such as a temperature condition and a humidity condition, for example, and each of the above-described drive units for operating a corresponding part in response to the setting. The controller 100 further includes the warm water thermometer 433 and a cold water thermometer 563 as sensors. If necessary, a different sensor such as an indoor thermometer or a hygrometer may be provided, for example”, wherein the purpose of including sensors is understood to be providing feedback to the control system; Edgecombe:  Col. 2 lines 45-47, “flowing air may also have controlled, growth-inducing qualities, including predetermined temperature, humidity and/or flow rate”).



Regarding claim 11, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the airflow control system of claim 10, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to reconfigure the airflow recipe for the plant (Redden:  Para. 97, “future treatment mechanism operation parameters are preferably changed from the set of treatment mechanism operation parameters selected for the just-treated plant, but can alternatively be used to adjust a formula, wherein the formula is subsequently used to determine the treatment mechanism operation parameters, or used to adjust the future selected treatment mechanism operation parameters in any other suitable manner. The future treatment mechanism operation parameters are 

Regarding claim 12, Yasukuri (Fig. 1-8) teaches a method for controlling airflow in an assembly line grow pod, the method comprising: 
sending, by a grow pod computing device (controller 100), instructions to one or more carts to move along a track (Paragraph 25, “Two rails 23, 23 are laid parallel to each other on the circulation path 20 of the sapling growing apparatus 10. The rails 23, 23 allow a carriage 30 (shown by virtual lines in FIG. 2) to travel on the rails 23, 23. The carriage 30 will be described later. A chain 24 for moving the carriage 30 is rotatably arranged between the rails 23, 23, thereby forming a chain conveyor”) within an area enclosed by a shell (inner building 1); 
identifying, by the grow pod computing device, a plant in the one or more carts (Paragraph 34, “temperature is set in response to the type of saplings”, this means that the type of plant sapling must be identified for the controller to perform the disclosed function); 
retrieving, by the grow pod computing device, an airflow recipe for the identified plant from one or more memory modules (Paragraph 34, “water vapor generated in the water tank 41 moves up, mist is generated with the cold air blown in between corresponding racks 33, thereby forming intended humidity and temperature environment. The temperature and humidity environment can be controlled by controlling the temperature of warm water, that of cold water, the flow rate of the warm water, and that of the cold water. A temperature is set in response to the type of saplings” and Paragraph 45, “100 reads the control program from a memory unit not shown in the drawings and executes the read control program”, wherein if the airflow temperature is based on the type of sapling, and the controller reads the control program from a memory unit, then a recipe for the plane must be stored in the memory module)
controlling, by the grow pod computing device, an airflow rate of air exhausted from one or more outlet vents (blow holes in the surface of the blower pipe 51) based on the airflow recipe for the identified plant.
Yasukuri does not explicitly state that the airflow rate of is a controlled variable, although it is implied by the disclosure. 
However, Edgecombe (Fig. 1) teaches an airflow control system wherein the controlled growth factors include controlling the airflow rate (Col. 2 lines 45-47, 
It would have been obvious to one skilled in the art at the time of the invention to include the controllable airflow rate by combining prior art elements according to known methods to yield predictable results as taught by Edgecombe into the teachings of Yasukuri because it does no more than yield predictable results of providing a means to optimize the growth conditions, and therefore growth rates, for the plants (Col. 11 lines 44-49, “Air may be introduced into the growing bay via aperture 132 in wall 46, by means of blowers, suction fans or the like. The air may be conditioned in terms of temperature, humidity, or the like and the flow rate may be adjusted, consistent with other variables, to optimize growth rates”) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Yasukuri is silent regarding the method comprising identifying, by the grow pod computing device, contaminants deposited directly on the plant. 
However, Redden teaches a method for a growing system, the method comprising: 
identifying, by the grow pod computing device, a plant (identifying a plant within a geographic area S100); 
retrieving, by the grow pod computing device, a recipe for the identified plant from one or more memory modules (determining a set of operation parameters for a treatment mechanism S300); 
controlling, by the grow pod computing device, elements based on the airflow recipe for the identified plant (operating the treatment mechanism in the treatment mode S400); 
identifying, by the grow pod computing device, contaminants deposited directly on the plant (Para. 51, “control system 300 can additionally function to process the detection and/or verification mechanism measurements to extract plant parameters, such as… the presence or absence of disease symptoms, the presence, absence and/or quantification of pests (e.g. insects), any other suitable plant parameter indicative of plant health”); and 
removing the contaminants from the plant in response to identifying contaminants deposited directly on the plant (Para. 73, “Selecting an action for a plant can include selecting nutrient application, disease-inducing or disease-prevention compound application, pesticide application, insecticide application, fungicide application, defoliant application, or application of any other suitable compound or treatment to an individual plant within a plant field. Selecting the action can additionally include selecting the amount of the compound (e.g., volume, concentration, duration, etc.) to apply to the plant. Alternatively, selecting an action for a plant can include selecting an action for the plant ambient environment, such as irrigating the plants on a plant-by-plant basis. Selecting an action for the plant can additionally include selecting how the plant environment should be changed, such as selecting and/or controlling the operation of individual pipelines or driplines remote from the system, determining how deep or wide of an individual irrigation ditch should be created, based on the plant characteristics, the plant ambient environment parameters, 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the system shown by Yasukuri to include a means to identify any contaminants on the plants, as taught by Redden, as such an identification allows for the system to select an appropriate method of removing or mitigating such contaminants.
Yasukuri is silent regarding increasing, by the grow pod computing device, a power of the air output from the air supplier to mechanically remove the contaminants from the plant by the air in response to identifying contaminants deposited directly on the plant. 
However, Kokanovic teaches a method comprising increasing a power of the air output (Para. 41, “it is possible to regulate the air blast power and speed, which was the prime intention of the device and the inventor succeeded”) from the air supplier to mechanically remove the [elements] from the plant by the air in response to identifying [elements] deposited directly on the plant (Para. 4, “The technical problem resolved by the pertinent invention relates to the constructional solution of the air blast soft fruit (above all raspberries, but other cultures of shrubberies as well, such as blackberries, blueberries, and black currants) harvesting device, for harvesting ripe fruits, with enabled regulation of the air flow directed at a fruit shrub, alternate air direction towards the bottom and top shrub area, and gradual change in speed and air blow power”).


Regarding claim 14, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the method of claim 12, further comprising: 
receiving, by the grow pod computing device, data from one or more airflow sensors (Yasukuri:  Paragraph 44, “a different sensor such as an indoor thermometer or a hygrometer may be provided”); and 
adjusting, by the grow pod computing device, the airflow rate based on data received from the one or more airflow sensors (Yasukuri:  Paragraph 44, “As shown in FIG. 8, the sapling growing apparatus 10 includes a controller 100 that controls sapling growing environment. The controller 100 includes an operation 

Regarding claim 15, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the method of claim 12, further comprising: 
receiving, by the grow pod computing device, an image of the plant captured by an imaging device (Redden:  Para. 38, “the detection mechanism 100 can be a CCD camera, single lens camera, monocular camera, projected light imaging system, projected pattern imaging system, scanning imaging system, time-of-flight system, hyperspectral imaging system, LIDAR system (light detection and ranging system), dyanmometer, IR camera, thermal camera, geographic location sensor (e.g., a GPS system, cellular tower triangulation system, etc.), or any other suitable detection mechanism 100 capable of recording a measurement from which a plant can be identified”); and 
processing the captured image of the plant; and 
identifying the plant based on the processed image (Redden:  identifying a plant within a geographic area S100).

Regarding claim 16, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the method of claim 15, further comprising updating, by the grow pod computing device, the airflow recipe based on the captured image of the plant (Yasukuri and Edgecombe each teach that the airflow is based on the type of plant, so of course, if the type of plant were changed and was noted by the imaging system disclosed by Redden, then the airflow recipe as applied by Yasukuri and Edgecombe would be changed).

Regarding claim 21, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the airflow control system of claim 1, the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: 
monitor a location of the cart carrying the plant including the contaminants (Redden:  Para. 54, “system 10 can additionally include a verification mechanism 500 that functions to record a measurement of the ambient environment of the system 10, which is used to verify or determine the extent of plant treatment. The verification mechanism 500 preferably records a measurement of the geographic area previously measured by the detection mechanism 100. More preferably, the verification mechanism 500 records a measurement of the geographic region encompassing the plant treated by the treatment mechanism 200”, wherein the 
increase the power of the air output from the vent in response to the cart carrying the plant including the contaminants being proximate to the vent (Kokanovic:  Abstract, “regulation of the air blow power impact on a fruit shrub is obtained. When using the device for harvesting soft fruit, two devices are used simultaneously, positioned in such way that there is a row of shrubs between them”, showing that the air blower is used when the plant is proximate to the vent outlet; Yasukuri:  Para. 48, “when the tray 34 is brought to the position of the watering pipe 61 by the traveling of the carriage 30, water is supplied from the watering pipe 61”, showing that it is known to have conditions altered as desired based on the proximity of the carriage to the supply element). 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukuri (Published U.S. Patent Application No. 20180168111) in view of Edgecombe et al. (U.S. Patent No. 4486977), Redden (Published U.S. Patent Application No. 20150027040), and Kokanovic et al. (Published U.S. Patent Application No. 20150223399) as applied to claim 1 above, and further in view of Uchiyama (Published U.S. Patent Application No. 20160212947).
Regarding claim 4, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the airflow control system of claim 1. 

However, Uchiyama (Fig. 1-3) teaches a plant cultivation device, wherein the track includes an ascending portion wrapping around a first axis perpendicular to ground and a descending portion wrapping around a second axis perpendicular to the ground (Paragraph 82, “two plant cultivation devices 10 are built side by side, and a first conveyer 16a is set on the roof (upper surface) 11a of the frame 11 for transferring the cultivation bed 12 from one plant cultivation device 10 to other plant cultivation device 10. The cultivation bed 12 is to be circulated around by using one plant cultivation device 10 for ascending cultivation beds 12 and other plant cultivation device 10 for descending cultivation beds 12”, wherein there is a vertical axis going through each of the plant cultivation devices 10).
It would have been obvious to one skilled in the art at the time of the invention to include the two vertically oriented tracks by combining prior art elements according to known methods to yield predictable results as taught by Uchiyama into the teachings of Yasukuri because it does no more than yield predictable results of providing an increased grow area on the same device footprint, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 5, Yasukuri in view of Edgecombe, Redden, Kokanovic, and Uchiyama teaches the airflow control system of claim 4, further comprising an airflow line (Yasukuri:  blower pipes 51 communicate with a blower pump 53 through a piping .

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukuri (Published U.S. Patent Application No. 20180168111) in view of Edgecombe et al. (U.S. Patent No. 4486977), Redden (Published U.S. Patent Application No. 20150027040), and Kokanovic et al. (Published U.S. Patent Application No. 20150223399) as applied to claims 6 and 12 above, and further in view of Takakura et al. (U.S. Patent No. 5299383).
Regarding claim 7, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the airflow control system of claim 6, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to apply a control to the output of the air (Yasukuri:  Paragraph 45, “a blower and intake management unit 104 for controlling blowing motion, intake motion, performance of the blowing motion, and performance of the intake motion”; Edgecombe:  Col. 2 lines 45-46, “flowing air may also have controlled, growth-inducing qualities”).  
Yasukuri in view of Edgecombe, Redden, and Kokanovic are silent regarding the output direction of the air based on the identified plant being one of the controllable features. 

It would have been obvious to one skilled in the art at the time of the invention to include the changeable airflow direction by combining prior art elements according to known methods to yield predictable results as taught by Takakura into the teachings of Yasukuri because it does no more than yield predictable results of providing a means to further tailor the airflow produced by the system to the plants being grown, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 13, Yasukuri in view of Edgecombe, Redden, and Kokanovic teaches the method of claim 12, further comprising changing, by the grow pod computing device, the air exhausted from the one or more outlet vents based on the identified plant (Yasukuri:  Paragraph 45, “a blower and intake management unit 104 for controlling blowing motion, intake motion, performance of the blowing motion, and performance of the intake motion”; Edgecombe:  Col. 2 lines 45-46, “flowing air may also have controlled, growth-inducing qualities”).  
Yasukuri in view of Edgecombe, Redden, and Kokanovic are silent regarding the output direction of the air based on the identified plant being one of the controllable features. 
However, Takakura (Fig. 1-2) teaches a method for controlling airflow (air distributor 20) wherein a direction of the air exhausted from the one or more outlet 
It would have been obvious to one skilled in the art at the time of the invention to include the changeable airflow direction by combining prior art elements according to known methods to yield predictable results as taught by Takakura into the teachings of Yasukuri because it does no more than yield predictable results of providing a means to further tailor the airflow produced by the system to the plants being grown, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH M. MAY/Examiner, Art Unit 3762      
  
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762